DETAILED ACTION
Notices to Applicant
This communication is a Final Action on the merits. Claims 1-5, 10, 12-15, 23, 25-27, 30-33 and 35 as filed 03/21/2022, are currently pending and have been considered below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims the benefit under 35 U.S.C. § 120 and 35 U.S.C. § 365(c) as a continuation of International Application No. PCT/US2020/028337, designating the United States, with an international filing date of April 15, 2020, which claims priority to Indian Provisional Patent Application No. 201911015467, filed April 17, 2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 23, 30-31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the destination container" in each of Lines 11, 12-13, 14, 14-15, 26-27, 28-29, 30, 31, and 32, respectfully.  There is insufficient antecedent basis for this ” in Lines 4-5. 
Claim 2 recites the limitation “the destination container in Line 3. There is insufficient antecedent basis for this limitation in the claim. 
Accordingly, independent claim 1 as well as dependent claims 2-5, 23, 30-31, and 33 are rejected as being indefinite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 23, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”), U.S. Patent No. 8,606,596 B1 (hereinafter “Bochenko et al.”), and U.S. Patent Application Pub. No. 2016/0001003 A1 (hereinafter “Perazzo et al.”). 
RE: Claim 1 (Currently Amended)
1. (Currently Amended) A method of securely filling, tracking, , and disposing of a liquid medication, the method comprising: […] encoding information onto a short range communication device, the information including drug information, patient information, and intravenous administration information the short range communication device being attached to the liquid destination container((Tsoukalis, [0021], [0041], [0124]) (a smart label or tag such as an RFID/NFC tag; some or all of the "SR" safety rules are checked by the control means which may be implemented in the infusion pump unit or in a separate device … further infusion related information, namely a drug name, concentration, diluter, infusion protocol and limits from a drug library, patient's name, age and location or room number, administration route, time to infusion, air-in-line and infusion occlusion pressure preferences for alarm can be written in the memory means for a patient in particular by the hospital pharmacy or an external drug compounder or manufacturer.; transfer of e-prescription or full "5R" data to the smart label)); 
filling the destination container with the electronic filling systemso that the destination container contains a liquid with a drug identified by the drug information ((Tsoukalis, [0048], [0082], [0100], [0120], [0124], [0125]) (Such an e-labeling-tag device may be programmed with medication data in the course of preparation of a compounded medication in the pharmacy of a hospital, by a home care provider or by a nurse service, wherein said data in particular include a drug name, concentration, diluter, and possibly the patient's name and room number, as well as delivery route, time to infuse, infusion protocol and its limits for the patient's care area; the data stored in the label relate to the drug or medication filled in the reservoir; labeled medication reservoir for fluid medication; the inlet port or spike of the infusion pump unit is provided with a drip ;
transferring the destination container to an area where the destination container can be placed in fluid communication with a patient ((Tsoukalis, [0049]) (infusion pump unit is not always programmed at the pole, but rather at least the pump module can be programmed at the pharmacy, in the nurse room or in the doctors office and then transported to the patient's location)); 
providing an intravenous infusion pump capable of receiving the encoded information, including drug information, patient information, and intravenous administration information, from the short range communication device; receiving the encoded information including the drug information, the patient information, and intravenous administration information, from the short range communication device ((Tsoukalis, [0015], [0125]) (an infusion pump unit comprises a pump, an upstream tube whose outlet is coupled to an inlet port of the pump, and a connection check module provided at the inlet of the upstream tube and adapted to be fluidly connected to an outlet port of the medication reservoir; e-labeling-tag device may be programmed with medication data in the course of preparation … wherein said data in particular include a drug name, concentration, diluter, … as well as delivery route, time to infuse, infusion protocol; the label or tag reader provided at the infusion pump unit or in the connection check module including a flow sensor or an active valve is allowed to read the contents of the medication reservoir at start and during infusion)).
Tsoukalis fails to explicitly teach, but Hoag teaches the claimed: 
automatically programming an infusion course into the intravenous infusion pump in response to the received encoded information without requiring a user to manually input the fluid to be infused, the manager of administration of the fluid, or the patient ((Hoag, [0019], [0039], [0064]) (the IV bags are labeled with an RFID tag or label prepared by the pharmacy; either before the container is filled or once the container is filled with the appreciate medication, the RFID tag on the container may then be programmed with the correct information and shipped to the patient location; a reader located at the panel configured to wirelessly read the information device and to provide an information signal representative of the information contained in the information device, and a controller located at the medication delivery apparatus configured to receive the information signal and to configure the medication delivery apparatus in accordance with the information signal; the information device comprises patient identification information and an infusion pump programming parameter, and the controller is further adapted to compare the patient identification information to information from a patient to which the medication delivery apparatus has been identified, and to automatically program the mediation delivery apparatus with the pump programming parameter; the controller is configured to receive the information signal wirelessly, the wireless reader comprises an RFID interrogator that reads the information device on the medication container; the system could be used with a programming unit that can be used to control the operation of the pump system to provide a facilitative medication system at the bedside; Infusion setup would be automatic with this system with the clinician only needing to verify the setup by pushing the START key on the pump or controller)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag within the method and system medication infusion as taught by Tsoukalis with the motivation of providing a system that reduces the amount of time it takes 
Tsoukalis and Hoag fail to explicitly teach, but Bochenko et al. teaches the claimed: 
reading, at a disposal device, one or more portions of the encoded information automatically from the short range communication device on the destination container after patient infusion ((Bochenko et al., Col 9, Lines 55-67; Col 10, Lines 1-6) (the waste container data transfer element can transfer tracking information from the liquid waste collection apparatus to the tracking element on the liquid waste container; the waste container tracking element can be an RFID tag, an data chip, a magnetic strip or other data storage media with encoded information));
determining one or more physical characteristics of any remaining liquid or the destination container disposed at the disposal device, including determining a weight of any remaining liquid or the liquid container; and receiving and securing the destination container and the any remaining liquid in the disposal device such that the destination container is beyond the reach of or access by the user ((Bochenko et al., Col 5, Lines 9-15; Col 6, Lines 23-40; Col. 7, Lines 22-28, Col 8, Lines 34-46) (The liquid waste container can be coupled to the fluid inlet to receive medication from the medication container when expelled through the fluid inlet. The volume element can be configured to automatically determine a volume of medication expelled from the medication container via the fluid inlet. The data collection system can be configured to reconcile an amount transferred to the waste reservoir with an amount initially contained within the medication container; the liquid waste volume monitor can be a liquid level detector, a strain gage weight detector … the initial condition would indicate no liquid waste; as medication containers are attached and residual medication is disposed of the level indicator can indicated volumes disposed of for each medication container attached; the waste container 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the liquid waste container for receiving and tracking medication liquid waste and reconciling the measured amount transferred to the waste reservoir with an amount initially contained within the medication container as taught by Bochenko et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of providing a medication waste and data collection system which does not require unnecessary steps to verify actual wastage, is simple and easy process and to follow, and include rigorous tracking and reporting procedures (Bochenko et al., Col 2, Lines 9-20). 
Tsoukalis, Hoag, and Bochenko et al. fail to explicitly teach, but Perazzo et al. teaches the claimed: 
receiving an electronic medication order at an electronic pharmacy filling system comprising a motor configured to transfer liquid from a liquid source container to a liquid destination container ((Perazzo et al., [0020], [0171]-[0175], [0282]) (a doctor writes a prescription and enters it into the hospital host computer system; the prescription is reviewed by the pharmacist to be filled; the scanner is synchronized with the computer such that the first time it reads a particular barcode the spindle/motor turn in the cap removal direction, conversely, the second 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to integrate the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag, and the liquid waste container for receiving and tracking medication liquid waste and reconciling the measured amount transferred to the waste reservoir with an amount initially contained within the medication container as taught by Bochenko et al. with the motivation of providing medical institutions desiring an affordable pharmacy automation system for patient safety, prescription tracking and improved productivity with a just-in-time filling system (Perazzo et al., [0011], [0014]). 
RE: Claim 2 (Currently Amended) Tsoukalis, Hoag, Bochenko et al., and Perazzo et al. teaches the claimed: 
2. (Currently Amended) The method of Claim 1, wherein the step of determining one or more physical characteristics of any remaining liquid comprises automatically confirming chemical contents of the destination container ((Bochenko et al., Col 21, Lines 51-56) (the liquid waste container can include a waste tracking element that can be utilized to identify the waste contents as hazardous, non-hazardous, information regarding medication types and concentrations disposed of in the liquid waste container)). 

RE: Claim 3 (Original) Tsoukalis, Hoag, Bochenko et al., Perazzo et al. teaches the claimed: 
3. (Original) The method of Claim 1, additionally comprising capturing and recording a person's identity when performing the disposing ((Bochenko et al. Col 7, Lines 9-14) (the medication waste collection apparatus and data collection system can be provided with a personnel identification subsystem to positively identify the person disposing of the unused medication and associate that identity with the medication administered or wasted)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the personnel identification subsystem for positively identifying the person disposing the unused medication and associate that identity with the medication administered or wasted as taught by Bochenko et al. within the method and system for medication infusion as taught by Tsoukalis, the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag, and the method and system for filling a syringe with a liquid medication 
RE: Claim 4 (Original) Tsoukalis, Hoag, Bochenko et al., and Perazzo et al. teaches the claimed: 
4. (Original) The method of Claim 1, further comprising matching patient information with one or more infusion devices known to be assigned to the patient to resist infusion of the drug to the wrong patient due to use on a wrong infusion device ((Tsoukalis, [0105]) (three identified alarms each resulting in a termination of the process i.e. “wrong patient location”, “wrong medication not in line with the e-prescription or the medication not found in the data read from the RFID”, and “wrong infusion line” thus safeguarding the patient)). 
RE: Claim 23 (Previously Presented) Tsoukalis, Hoag, Bochenko et al., and Perazzo et al. teaches the claimed:
23. (Previously Presented) The method of Claim 1, additionally comprising generating an alert when an original weight of the drug in the transferred liquid container is not equal to an infused weight of the drug plus the weight of the remaining liquid ((Bochenko et al., Col 5, Lines 9-15; Col 8, Lines 34-46, Lines 63-67; Col 9, Lines 1-10) (The liquid waste container can be coupled to the fluid inlet to receive medication from the medication container when expelled through the fluid inlet. The volume element can be configured to automatically determine a volume of medication expelled from the medication container via the fluid inlet. The data collection system can be configured to reconcile an amount transferred to the waste reservoir with an amount initially contained within the medication container; the liquid waste volume monitor can be a liquid level detector, a strain gage weight detector … the initial condition would indicate no liquid waste; as medication containers are attached and residual medication is 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the liquid waste container for receiving and tracking medication liquid waste and reconciling the measured amount transferred to the waste reservoir with an amount initially contained within the medication container and an error warning if there is a diversion such as an incorrect injection volume as taught by Bochenko et al. within the method and system for medication infusion as taught by Tsoukalis, the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag, and the method and system for filling a syringe with a liquid medication from a medication container at a pharmacy filling station as taught by Perazzo et al with the motivation of providing a medication waste and data collection system which does not require unnecessary steps to verify actual wastage, is simple and easy process and to follow, and include rigorous tracking and reporting procedures (Bochenko et al., Col 2, Lines 9-20).
RE: Claim 30 (Previously Presented) Tsoukalis, Hoag, Bochenko et al., and Perazzo et al. teaches the claimed:
30. (Previously Presented) The method of Claim 1, wherein automatically programming an infusion course into the intravenous infusion pump in response to the received information from the short range communication device is performed at a patient location ((Hoag, [0019], [0064]) (a reader located at the panel configured to wirelessly read the information device and to provide an information signal representative of the information contained in the information 
RE: Claim 33 (Previously Presented) Tsoukalis, Hoag, Bochenko et al., and Perazzo et al. teach the claimed:
The method of claim 1, further comprising the step of permitting the user to confirm infusion settings ((Hoag, [0064]) (Infusion setup would be automatic with this system with the clinician only needing to verify the setup by pushing the START key on the pump or controller 56 as the case may be; infusion safety would be improved by verifying that the right drug is given to the right patient at the right time with the correct dose and infusion rate)). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”), U.S. Patent No. 8,606,596 B1 (hereinafter “Bochenko et al.”), and U.S. Patent Application Pub. No. 2016/0001003 A1 (hereinafter “Perazzo et al.”), and further in view of U.S. Patent Application Pub. No. 2014/01885516 A1 (hereinafter “Kamen et al.”). 
RE: Claim 5 (Original) Tsoukalis, Hoag, Bochenko et al., Perazzo et al. teaches the claimed:
5. (Original) The method of Claim 1, 
Tsoukalis, Hoag, Bochenko et al., and Perazzo et al. fail to explicitly teach, but Kamen et al. teaches the claimed: 
additionally comprising automatically determining a volume or weight of infused drug and electronically recording the infused volume or weight on the short range communication device ((Kamen et al., [0067], [0416], [0760]) (the RFID tag may be writable by a hub, dock, patient-care device and/or monitoring client, which may write data related to a patient into the RFID tag, including treatment history such as flow rates, drug settings, etc., usage statistics, intravenous pump flow parameter, an intravenous bag parameter and drip-flow meter value, treatment progress of an infusion pump, patient-treatment parameters such as infusion settings including infusion rate, and various operating parameters such as the amount of solution remaining in the IV bag to which it is connected)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the writing onto an RFID tag the infusion data including the amount of solution remaining in the IV bag as taught by Kamen within the method and system for medication infusion as taught by Tsoukalis, the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag, and the method and system for receiving and tracking medical liquid waste as taught by Bochenko et al. with the motivation of providing comprehensive care to patients including ordering and delivering medical treatments with systems that identify and verify the appropriate medication and dosage being prepared and delivered to the patient (Kamen et al., [0064], [0067]). 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”), U.S. Patent No. 8,606,596 B1 (hereinafter “Bochenko et al.”), and U.S. Patent Application Pub. No. 2016/0001003 A1 (hereinafter “Perazzo et al.”), and further in view of U.S. Patent Application Pub. No. 2016/0158437 A1 (hereinafter “Biasi et al.”). 
Claim 31 (Previously Presented) Tsoukalis, Hoag, Bochenko et al., Perazzo et al. teach the method of claim 1.
Tsoukalis, Hoag, Bochenko et al., Perazzo et al. fail to explicitly teach, but Biasi et al. teaches: 
wherein automatically programming an infusion course into an intravenous infusion pump includes automatically populating the screen of the intravenous infusion pump with the received information for the infusion course ((Biasi et al., [0385], [0945], [0955], [1113]. [1114]) (the infusion pump may be automatically programmed; the parameter input fields left vacant by the user may be calculated automatically and displayed by the GUI; automatically populate the total volume in a container parameter input field based on data generated by one or more sensors; when a complete set of valid parameters has been entered, the IM may also return a valid infusion indicator allowing the user interface view/model to present a “start” control to a user and the IM may simultaneously make the infusion/pump status available to the UI View/Model upon request, if the UI View/Model is displaying a “status” screen, it may request this data to populate it)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the automatically populating and displaying infusion pump parameters on a user interface as taught by Biasi et al. within the method and system medication infusion as taught by Tsoukalis, the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming .
Claims 10, 12, 14-15, 25-27, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”) and U.S. Patent No. 8,606,596 B1 (hereinafter “Bochenko et al.”).
RE: Claim 10 Tsoukalis teaches the claimed: 
10. (Currently Amended) A system for tracking and administering a liquid medication in a hospital, the system comprising: a short-range communication device affixed to a liquid container; an encoder configured to encode information onto the short range communication device, the information including drug information for identifying a drug to be contained within the liquid container, patient information, and intravenous administration information ((Tsoukalis, [0021], [0041], [0048], [0124]-[0125]) (a smart label or tag such as an RFID/NFC tag; some or all of the "SR" safety rules are checked by the control means which may be implemented in the infusion pump unit or in a separate device … further infusion related information, namely a drug name, concentration, diluter, infusion protocol and limits from a drug library, patient's name, age and location or room number, administration route, time to infusion, air-in-line and infusion occlusion pressure preferences for alarm can be written in the memory means for a patient in particular by the hospital pharmacy or an external drug compounder or manufacturer.; transfer of e-prescription or full "5R" data to the smart label; such an e-labeling-tag device may be programmed with medication data in the course of .
Tsoukalis fails to explicitly teach, but Hoag teaches the claimed: 
a first interrogator configured to read the encoded information on the short range communication device on the liquid container; and a patient intravenous infusion pump configured to communicate with the first interrogator, wherein the first interrogator provides the read information which is utilized to automatically program an infusion course into the intravenous infusion pump without requiring a user to manually input the drug information, patient information, or intravenous administration information ((Hoag, [0019], [0039], [0064]) (the IV bags are labeled with an RFID tag or label prepared by the pharmacy; either before the container is filled or once the container is filled with the appreciate medication, the RFID tag on the container may then be programmed with the correct information and shipped to the patient location; a reader located at the panel configured to wirelessly read the information device and to provide an information signal representative of the information contained in the information device, and a controller located at the medication delivery apparatus configured to receive the information signal and to configure the medication delivery apparatus in accordance with the information signal; the information device comprises patient identification information and an infusion pump programming parameter, and the controller is further adapted to compare the patient identification information to information from a patient to which the medication 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag within the method and system medication infusion as taught by Tsoukalis with the motivation of providing a system that reduces the amount of time it takes to set up an infusion, and also provides the safety features as compared to barcode systems (Hoag, [0012]).
Tsoukalis and Hoag fail to explicitly teach, but Bochenko et al. teaches the claimed: 
a secure disposal device configured to receive the liquid container after use in a manner that places the liquid container beyond access by a user ((Bochenko et al., Col 6, Lines 23-40; Col. 7, Lines 22-28) (the waste container house can be tamper-proof and provide for one-way waste access only to the caregiver disposing the medications. Access for emptying the liquid and/or solid waste containers can be restricted to authorized operators only with a key to limit medication diversion and/or access to any of the waste contents; medication waste collection apparatus and data collection system can be provided with a solid waste container, that can provide for waste disposal of used medication containers;)).

RE: Claim 12 (Currently Amended) Tsoukalis, Hoag, and Bochenko teaches the claimed:
12. (Currently Amended) The system of Claim 10. wherein the disposal device is configured to confirm chemical contents of the transferred liquid container ((Bochenko et al., Col 21, Lines 51-56) (the liquid waste container can include a waste tracking element that can be utilized to identify the waste contents as hazardous, non-hazardous, information regarding medication types and concentrations disposed of in the liquid waste container)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the liquid waste container which includes a waste tracking element that can be utilized waste contents as hazardous or non-hazardous, as well as, the medication type and concentration in the liquid waste container as taught by Bochenko et al. within the method and system for medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of providing a medication waste and data collection system which does not require unnecessary steps to verify actual wastage, is simple 
RE: Claim 14 (Previously Presented) Tsoukalis, Hoag, and Bochenko et al. teach the claimed:
14. (Previously Presented) The system of Claim 12, wherein the disposal device is configured to capture an identity and a picture of a person operating the disposal device ((Bochenko et al. Col 7, Lines 9-17) (the medication waste collection apparatus and data collection system can be provided with a personnel identification subsystem to positively identify the person disposing of the unused medication and associate that identity with the medication administered or wasted; The personnel identification ID entry means can be any one of a swiped magnetic strip identification card, a proximity detected identification card, an ID number and password entry, an optical image, a symbolic pattern, a biometric recognition such as a fingerprint, a retinal scan, etc.; The personnel identification subsystem can also include an entry of a reference to a specific patient that was treated with the medication container)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the personnel identification subsystem for positively identifying the person disposing the unused medication and associate that identity with the medication administered or wasted as taught by Bochenko et al. within the method and system for medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of providing a medication waste and data collection system which does not require unnecessary steps to verify actual wastage, is simple and easy process and to follow, and include rigorous tracking and reporting procedures (Bochenko et al., Col 2, Lines 9-20). 
RE: Claim 15 (Previously Presented) 
15. (Previously Presented) The system of Claim 14, wherein the disposal device is configured to capture an electronic image of the person operating the disposal device ((Bochenko et al. Col 7, Lines 9-14) (the medication waste collection apparatus and data collection system can be provided with a personnel identification subsystem to positively identify the person disposing of the unused medication and associate that identity with the medication administered or wasted by means of an optical image or a biometric recognition such as a fingerprint, a retinal scan, etc.)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the personnel identification subsystem for positively identifying the person disposing the unused medication and associate that identity with the medication administered or wasted by means of an optical image or a biometric recognition such as a fingerprint, a retinal scan, etc. as taught by Bochenko et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of providing a medication waste and data collection system which does not require unnecessary steps to verify actual wastage, is simple and easy process and to follow, and include rigorous tracking and reporting procedures (Bochenko et al., Col 2, Lines 9-20). 
RE: Claim 25 (Currently Amended) Tsoukalis, Hoag, and Bochenko teach the claimed:
25. The system of claim 10, additionally comprising: a second interrogator in communication with [[a]] the disposal device, the second interrogator configured to automatically read the encoded information from the short range communication device on the liquid container transferred after patient infusion, wherein the disposal device is configured to weigh any residual drug of the transferred liquid container ((Bochenko et al., Col 5, Lines 9-15; Col 8, Lines 34-46; 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the liquid waste container for receiving and tracking medication liquid waste and reconciling the measured amount transferred to the waste reservoir with an amount initially contained within the medication container as taught by Bochenko et al. within the method and system for medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of providing a medication waste and data collection system which does not require unnecessary steps to verify actual 
RE: Claim 26 (Previously Presented) Tsoukalis, Hoag, and Bochenko et al. teach the claimed: 
26. (Previously Presented) The system of Claim 25, wherein the disposal device is configured to dispose the liquid container and the any residual drug and generate an alert when an original weight of the drug in the transferred liquid container is not equal to an infused weight of the drug plus the weight of the residual drug ((Bochenko et al., Col 5, Lines 9-15; Col. 7, Lines 22-28, Col 8, Lines 34-46) (The liquid waste container can be coupled to the fluid inlet to receive medication from the medication container when expelled through the fluid inlet. The volume element can be configured to automatically determine a volume of medication expelled from the medication container via the fluid inlet. The data collection system can be configured to reconcile an amount transferred to the waste reservoir with an amount initially contained within the medication container; the liquid waste volume monitor can be a liquid level detector, a strain gage weight detector … the initial condition would indicate no liquid waste; as medication containers are attached and residual medication is disposed of the level indicator can indicated volumes disposed of for each medication container attached; medication waste collection apparatus and data collection system can be provided with a solid waste container, that can provide for waste disposal of used medication containers; this disposed volume is transmitted to the data collection system for reconciliation; a reconciliation error warning that gives immediate feedback to the caregiver that the wasted medication indicates a possible diversion such as an incorrect injection volume, an incorrect medication type, an incorrect medication concentration …)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the liquid waste container for receiving and tracking medication liquid waste and medication 
RE: Claim 27 (Previously Presented) Tsoukalis, Hoag, and Bochenko et al. teach the claimed: 
27. (Previously Presented) The system of Claim 25, wherein the disposal device is configured to capture an electronic image of the transferred liquid container ((Bochenko et al., Col 8, Lines 11-16) (The detection element of the intelligent injection site can be any one of an optical detector, …, an optical image capture device like a camera)).
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the camera for optical detection of medication information from a medication container as taught by Bochenko et al. within the method and system medication infusion as taught by Tsoukalis and the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag with the motivation of providing a medication waste and data collection system which does not require unnecessary steps to verify actual wastage, is simple and easy process and to follow, and include rigorous tracking and reporting procedures (Bochenko et al., Col 2, Lines 9-20). 
RE: Claim 35 (Previously Presented) 
35. (Previously Presented) The system of claim 10, wherein the pump is configured to permit the user to confirm infusion settings ((Hoag, [0064]) (Infusion setup would be automatic with this system with the clinician only needing to verify the setup by pushing the START key on the pump or controller 56 as the case may be; infusion safety would be improved by verifying that the right drug is given to the right patient at the right time with the correct dose and infusion rate)). 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag within the method and system medication infusion as taught by Tsoukalis and the liquid waste container for securely receiving solid medication waste as taught by Bochenko et al. with the motivation of providing a system that reduces the amount of time it takes to set up an infusion, and also provides the safety features as compared to barcode systems (Hoag, [0012]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”), U.S. Patent No. 8,606,596 B1 (hereinafter “Bochenko et al.”), and further in view of U.S. Patent Application Pub. No. 2014/0111801 A1 (hereinafter “Cohen”). 
RE: Claim 13 (Previously Presented) Tsoukalis, Hoag, and Bochenko et al. teach: 
The system of Claim 12.
Tsoukalis, Hoag, and Bochenko et al. fail to explicitly teach, but Cohen teaches the claimed: 
wherein the disposal device is configured to generate spectrographic identification of the contents of the transferred liquid container ((Cohen, [0011]) (spectrographic techniques for determining the identity and/or concentration of one or more or all components of a liquid including a drug liquid or liquid waste such as a medical liquid such as an intravenous fluid)). 
. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Pub. No. 2016/0051750 A1 (hereinafter “Tsoukalis”) in view of U.S. Patent Application Pub. No. 2011/0241878 A1 (hereinafter “Hoag”), and U.S. Patent No. 8,606,596 B1 (hereinafter “Bochenko et al.”), and further in view of U.S. Patent Application Pub. No. 2016/0158437 A1 (hereinafter “Biasi et al.”). 
Claim 32 (Previously Presented) Tsoukalis, Hoag, and Bochenko et al. teach the system of claim 10.
Tsoukalis, Hoag, and Bochenko et al. fail to explicitly teach, but Biasi et al. teaches: 
wherein automatically programming an infusion course into an intravenous infusion pump includes automatically populating the screen of the intravenous infusion pump with the received information for the infusion course ((Biasi et al., [0385], [0945], [0955], [1113]. [1114]) (the infusion pump may be automatically programmed; the parameter input fields left vacant by the user may be calculated automatically and displayed by the GUI; automatically populate the total volume in a container parameter input field based on data generated by one or more sensors; when a complete set of valid parameters has been entered, the IM may also return a valid infusion indicator allowing the user interface view/model to present a “start” control to a user and the IM may simultaneously make the infusion/pump status available to the UI View/Model 
One of ordinary skill in the art at the time of the effective filing date would have found it obvious to combine the automatically populating and displaying infusion pump parameters on a user interface as taught by Biasi et al. within the method and system medication infusion as taught by Tsoukalis, the method and system for automatically programming an infusion pump with information read from an RFID information device located on the medication container with patient and pump programming parameters as taught by Hoag, and the liquid waste container for receiving and tracking medication liquid waste and reconciling the measured amount transferred to the waste reservoir with an amount initially contained within the medication container as taught by Bochenko et al. with the motivation of improving safety of use by presenting more opportunities for user input errors to by caught (Biasi et al., [0005], [0973])). 
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed on 03/21/2022. 
In the remarks, Applicant argues in substance that:
Regarding the 103 rejection of Claims 1-5, 10, 12-15, 23, 25-27, 30-33 and 35, Applicant argues that prior art references Tsoukalis, as well as the applied secondary references, fail to teach or disclose the amended limitations of “receiving an electronic medication order at an electronic pharmacy frilling system comprising a motor configured to transfer liquid from a liquid source container to a liquid destination container” as recited in independent claim 1, and “receiving and securing the destination container and the any remaining liquid in the disposal device such that the 
In response to Applicant’s arguments regarding the 103 rejection of Claims 1-5, 10, 12-15, 23, 25-27, 30-33 and 35Applicant’s arguments with respect to independent claim 1, regarding the “receiving an electronic medication order at an electronic pharmacy frilling system comprising a motor configured to transfer liquid from a liquid source container to a liquid destination container” limitation has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner respectfully submits newly cited reference Perazzo et al. as disclosing the above amended limitation.
Regarding Applications arguments with respect to independent claims 1 and 10, regarding the “receiving and securing the destination container and the any remaining liquid in the disposal device such that the destination container is beyond the reach of or access by the user,” Examiner respectfully disagrees. Applicant argues that currently applied reference Bochenko fails to disclose a disposal device for the disposing of the container of liquid, beyond just the disposal of the liquid itself. Examiner respectfully submits that Bochenko discloses a waste container housing that can be tamper-proof or tamper evident with a solid waste container deposit chamber, wherein access for emptying the liquid and solid waste containers can be restricted to authorized operators only with a key. See Bochenko et al., Col 6, Lines 23-40. 
Accordingly, Examiner respectfully maintains the 103 rejection of Claims 1-5, 10, 12-15, 23, 25-27, 30-33 and 35 for at least these reasons and as applied in the above Office Action. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Pub. No. 2017/0285747 A1 teaches an infusion pump capable of observing and monitoring operating parameters including the liquid medicine used and the residual content of the liquid medicine ([0045]). 
U.S. Patent Application Pub. No. 2016/0213851 A1 teaches a filling station for liquid pharmaceuticals including a motor for conveying drives ([0062], [0064]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL BALAJ whose telephone number is (571)272-8181. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.M.B./Examiner, Art Unit 3626           

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626